Citation Nr: 0204123	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  98-08 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 28, 
1990, for assignment of a 100 percent rating for a 
schizophrenic reaction, paranoid type, with tension headaches 
and periodic depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from December 1947 to November 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which awarded an increased 50 percent 
rating for the veteran's schizophrenic reaction, paranoid 
type, with tension headaches and periodic depression and 
assigned an effective date of September 28, 1990 for the 50 
percent rating.

This matter was previously before the Board, and was 
adjudicated in a decision dated May 19, 1999.  In that 
decision, the Board denied an effective date earlier than 
September 28, 1990 for the veteran's schizophrenic reaction, 
paranoid type, with tension headaches and periodic 
depression.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated September 5, 2000, the Court granted the parties' 
joint motion for remand, vacated the Board's May 19, 1999 
decision, and remanded this matter back to the Board for 
development consistent with the Court's Order.

The Board notes that, in the joint motion for remand 
(submitted in August 2000), the Secretary and the veteran 
stipulated that the veteran had continuously prosecuted a 
claim for entitlement to an increased rating since November 
30, 1989.  The parties also agreed that the Board must 
consider medical evidence of record from one year prior to 
that date, and must provide adequate reasons and bases as to 
whether those medical records provide a basis for assigning 
an effective date up to 1 year earlier, pursuant to 38 C.F.R. 
§ 3.400(o)(2) (2000).

The Board also notes that, in a December 2001 letter, the 
veteran's representative has raised a claim of clear and 
unmistakable error (CUE) in RO rating decisions dated 
September 3, 1953 and December 19, 1956.  Since the RO has 
not previously considered the veteran's CUE claims, these 
issues must be referred to the RO for original adjudication.  
In the same letter, the veteran also alleged CUE in an April 
13, 1966 RO rating decision.  As that decision was later 
subsumed by a January 12, 1967 Board decision, the veteran's 
request will be treated as a motion for revision of the 
January 12, 1967 Board decision on the grounds of CUE, and 
will be docketed for separate adjudication by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The date of receipt of the veteran's claim for an 
increase in his disability rating for a schizophrenic 
reaction, paranoid type, with tension headaches and periodic 
depression is November 30, 1989.

3.  November 30, 1988 is the earliest date on which it is 
factually ascertainable that an increase in the veteran's 
disability occurred.


CONCLUSION OF LAW

The criteria for an effective date of November 30, 1988, for 
the assignment of a 100 percent disability rating for a 
service-connected schizophrenic reaction, paranoid type, with 
tension headaches and periodic depression, have been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  All relevant and available outpatient 
treatment records were obtained and the veteran was provided 
several VA medical examinations.  The RO provided the veteran 
with copies of the rating decisions, the statement of the 
case (SOC) and supplemental statements of the case (SSOC) 
concerning the determination of this matter.  These documents 
noted that all of the veteran's records were considered 
including VA treatment reports and examinations.  The Board 
is unaware of any additional outstanding records pertaining 
to this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

The law and regulations pertaining to establishment of 
effective dates provide that the effective date of an award 
based on an original claim or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  Section 5110(b)(2) provides that the 
effective date of an award of increased compensation "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Paragraph (o)(2) 
provides that the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within 1 
year from such date; otherwise it is the date of receipt of 
the claim.  See also VAOPGCPREC 12-98 (1998); Harper v. 
Brown, 10 Vet. App. 125 (1997).

The Board notes that 38 C.F.R. § 3.400(o) was intended to be 
applied to situations in which the date of increased 
disablement can be factually ascertained with a degree of 
certainty, and was not intended to cover situations where a 
disability gradually and imperceptibly worsened over a period 
of time.  See VAOPGCPREC 12-98.

The history of this appeal is set forth as follows.  In 
October 1950, the veteran was granted service connection for 
an anxiety reaction, and received a 10 percent rating.  The 
rating was subsequently increased to 30 percent.  In November 
1989, the RO received a claim for an increased rating (stated 
as an informal claim).  In April 1990, the veteran submitted 
a claim for service connection for headaches.  In July 1990, 
following submission of additional evidence, the RO issued a 
rating decision, which incorporated the claim for headaches 
into the veteran's service-connected schizophrenia, and 
established a 30 percent rating for schizophrenia and tension 
headaches.  The veteran disagreed with the July 1990 rating 
decision, but did not perfect his appeal within a year of the 
decision.  

In August 1991, the veteran reopened his claim for an 
increased rating, and in December 1991, the RO issued a 
rating decision continuing the 30 percent rating for 
schizophrenia with headaches.  In February 1992, the veteran 
disagreed with the December 1991 rating decision and 
initiated this appeal.  

Subsequent to the initiation of this appeal and after the 
receipt of additional evidence, the RO issued a rating 
decision in March 1997 granting an increase to 50 percent for 
schizophrenia with related headaches and depression, and 
assigned an effective date of September 28, 1990.  The 
effective date was assigned based on a September 28, 1990 VA 
treatment record, which was the earliest date, within 1 year 
prior to the receipt of the claim, as of which it was 
ascertainable that an increase in disability had occurred.  
Subsequently, an April 1998 rating decision further increased 
the veteran's evaluation to 70 percent and retained the 
effective date of September 28, 1990.  The veteran continued 
to express his disagreement with each of those ratings.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).  Finally, a September 1998 rating decision 
increased the evaluation to 100 percent, still effective from 
September 28, 1990.  The veteran continued to disagree with 
the September 1998 rating, contending that an effective date 
prior to September 28, 1990 was warranted.

As noted above, the Secretary has conceded that the veteran's 
claim for increased compensation for a schizophrenic 
reaction, paranoid type, with tension headaches and periodic 
depression was received on November 30, 1989, and the veteran 
has continuously pursued his claim since that time; 
therefore, the Board will adopt this date without further 
discussion.  The parties also agreed that the Board must 
consider medical evidence of record from one year prior to 
the date of receipt of the November 30, 1989 claim to 
determine whether there is an earlier date within that span 
from which the Board can factually ascertain that an increase 
in disability occurred.

The evidence from one year prior to the November 30, 1989, 
claim includes several VA outpatient medical treatment 
records.  A VA record dated January 5, 1989, shows that the 
veteran complained of tension headaches, nervousness and 
anxiety. It was noted that he was on disability from his job.  
His condition was reported to be worse during the wintertime.  
A referral to the mental health clinic was recommended.

A VA mental health clinic note dated January 9, 1989, shows 
that the veteran was seen for a psychological assessment.  
Initially, he reported a great deal of irritation toward the 
VA about how he had been treated in the past.  He appeared 
less irritable as the interview progressed.  The veteran 
reported problems with depression that had been getting worse 
for the prior three months.  The veteran stated that he did 
not feel like doing anything.  He stated that his appetite 
was okay, but that he slept poorly at night.  He said that he 
would sleep for two hours and then awaken and have trouble 
getting back to sleep.  He denied suicidal ideation or intent 
or any history of suicide attempts.  He also denied manic 
symptoms or psychotic symptoms or any history of psychotic 
symptoms.  He reported a great deal of concern about his 
physical health.  He denied alcohol or drug abuse.  He denied 
post-traumatic stress disorder symptoms or panic attacks.  
The assessment reflected a past diagnosis of schizophrenia.  
The examiner's impression was that at the time of the 
assessment, he was suffering from a mood disorder, and that 
the likely diagnosis would be atypical depression.  The 
examiner noted that a certain diagnostic tool, if the veteran 
completed it, might shed more light on this.  The examiner 
suggested to the veteran that he consider counseling.

A VA medical record dated in May 1989 shows that the veteran 
was unchanged.  His anxiety remained about the same.  A VA 
record dated in July 1989 shows that the veteran had no 
problems that visit.  His anxiety was about the same.  The 
veteran said that he had been thinking about the mental 
health clinic again, and the examiner encouraged him to 
contact the clinic for his paranoid schizophrenia.

A VA record dated November 15, 1989, shows that the veteran 
reported that his headaches were getting worse, that he had 
more depression, and that he needed to visit the mental 
health clinic.  He also said that he was sleeping a lot.  A 
VA mental health clinic record dated November 29, 1989, shows 
that the veteran denied having problems with depression.  He 
also denied suicidal ideation or intent.  He said that he was 
not interested in visiting the mental health clinic.

In June 2001, a VA psychologist reviewed the veteran's 
records and was asked to state an opinion as to whether there 
was an ascertainable increase in severity of the veteran's 
psychiatric disorder during the year preceding the veteran's 
November 30, 1989 claim, as compared to the level of severity 
prior to November 30, 1988.  The psychologist was also asked 
to provide an assessment of the veteran's Global Assessment 
of Functioning (GAF) during that period, and to render an 
opinion regarding whether the veteran's schizophrenic 
reaction, paranoid type, with tension headaches and periodic 
depression rendered him unemployable during that period.  The 
reviewing psychologist stated that, based on the records 
before him, it was not possible to determine whether or not 
there was an increase in the severity of the veteran's 
disorder during the period in question, it was not possible 
to assign a GAF score for that period, and it was not 
possible to determine whether the veteran was unemployable 
during that period.

Upon review of the evidence, the Board finds that the 
veteran's schizophrenic reaction, paranoid type, with tension 
headaches and periodic depression was productive of symptoms 
consistent with a 100 percent rating for the entire year 
prior to the RO's receipt of the veteran's claim for an 
increased rating.  

The Board notes that it is unable to determine a specific 
date on which an increase in the veteran's disability 
occurred.  As found by the reviewing psychologist in the June 
2001 opinion, the evidence reflecting the veteran's condition 
during this period did not contain adequate documentation on 
which an assessment could be accurately rendered.  The Board 
notes however, that a comparison of the nature of the 
veteran's complaints and the treatment reflected in the 
records shows an ongoing course of treatment for a similar 
level of symptomatology for the year before, and for the 
period after the claim was received.  The treatment records 
reflecting the veteran's condition for the year prior to 
November 30, 1989 show complaints and treatment for 
headaches, depression, nervousness and anxiety.  In reviewing 
the evidence immediately after this period, the Board notes 
ongoing treatment throughout 1990 and 1991 for complaints of 
headaches, anxiety and depression.  The focus of the 
veteran's concern during this period was over a change in his 
medication.  A November 1991 VA examination showed similar 
complaints of depression, headaches and sleeplessness.  At 
that time, he was diagnosed with a major depressive episode, 
recurrent, with a history of psychosis.  Further, the 
veteran's employment situation was consistent before and 
after November 30, 1989.  The veteran reported in the 
November 1991 VA examination that he had not worked since 
1975.  

Therefore, although the Board is unable to determine a 
specific date on which an increase in the veteran's 
disability occurred, as the evidence shows the veteran's 
level of symptomatology to be consistent before and after the 
claim was received, the Board must afford all benefit of the 
doubt to the veteran, and therefore finds that November 30, 
1988 is the earliest date on which it is factually 
ascertainable that an increase in the veteran's disability 
occurred, and therefore that is the appropriate effective 
date for the veteran's disability rating.

ORDER

An effective date of November 30, 1988, for a 100 percent 
disability evaluation for a schizophrenic reaction, paranoid 
type, with tension headaches and periodic depression is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

